Exhibit 10.14

 

CORE-MARK HOLDING COMPANY, INC.

FIRST AMENDMENT TO

PERFORMANCE SHARE AWARD AGREEMENT

This amendment (the “Amendment”) to the Performance Share Grant Agreement dated
                     , 200   (the “Grant Agreement”) shall be effective as of
                     , 200  .

WHEREAS, Core-Mark Holding Company, Inc. (the “Company”) granted
                    (the “Participant”) a certain number of Performance Shares
on                      , 200  ;

WHEREAS, the Company wishes to permit the Participant to defer delivery of the
Performance Shares that would otherwise be due after                      ,
200   by the lapse or waiver of the vesting requirements in Section 1 of the
Grant Agreement;

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the parties hereto hereby agree as
follows,

The Grant Agreement is hereby amended as follows:

 

  1. The following shall be added to the end of Section 2 of the Grant
Agreement:

 

       “, including after any such Performance Shares are converted into
deferred stock units.”

 

  2. The first sentence of Section 3 of the Grant Agreement shall be replaced in
its entirety as follows:

 

       “Except as provided in Section 2 above, you shall not have voting or any
other rights as a stockholder of the Company with respect to the Performance
Shares (or any deferred stock units as set forth in Section 18 below).”

 

  3. The following shall be added to the end of Section 4(a) of the Grant
Agreement:

 

       “If, however, you elect to defer payment of the shares of Common Stock as
provided in Section 18 below, the shares of Common Stock shall be issued as set
forth in the Deferral Election Agreement, attached hereto as Exhibit C, entered
into between the Company and you (the “Deferral Election Agreement”).”

 

  4. A new Section 18 is added to the Grant Agreement as follows:

 

      

“18.    Deferral Election. You may elect no later than                      ,
200  , with respect to those Performance Shares which vest after             
        , 200  , to defer delivery of the shares of Common Stock that would
otherwise be due by virtue of the lapse or waiver of the vesting requirement set
forth in Section 1 above by delivering the Deferral Election



--------------------------------------------------------------------------------

 

Agreement. If such deferral election is made, the Performance Shares shall be
converted into deferred stock units, and the Committee shall, in its sole
discretion, establish rules and procedures for such payment deferrals in
accordance with the Plan and the Deferral Election Agreement.”

 

  5. Notwithstanding the provisions of this Amendment above, the remainder of
the provisions of the Grant Agreement shall remain in full force and effect.

 

[Remainder of Page Intentionally Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have executed this Amendment
on                      , 200  .

 

 

 

 

CORE-MARK HOLDING COMPANY, INC. By:                                       
                              Name: Title: PARTICIPANT

 

Name:

 

3